DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein at least one of: a tracking focal configuration used for one of the plurality of measurements 15is different from a tracking focal configuration used for another of the plurality of measurements; and a plurality of interrogations is performed, wherein a push focal configuration used for one of the plurality of interrogations is different from a push focal configuration used for another of the plurality of interrogations” in combination with the other limitations set forth in claim 1.
Regarding independent claim 28, the prior art does not teach and/or suggest “wherein at least one of: a tracking focal configuration used for one of the plurality of measurements is different from a tracking focal configuration used for another of the plurality of measurements; and a plurality of interrogations is performed, wherein a push focal configuration 25used for one of the plurality of interrogations is different from a push focal configuration used for another of the plurality of interrogations” in combination with the other limitations set forth in claim 28.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gallippi, et al. (US 2021/0293677)
Tamura (US 9,211,111)
Arnal, et al. (US 2015/0320394)
Each of the above references teach a measuring system with a push focal configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 18, 2022